               Case 14-50971-CSS            Doc 526      Filed 10/09/20       Page 1 of 14



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                                          Chapter 11

 ASHINC Corporation, et al.1,                                    Case No. 12-11564 (CSS)
                                                                 (Jointly Administered)
                                   Debtors.


 CATHERINE E. YOUNGMAN, LITIGATION                               Adv. Proc. No. 13-50530 (CSS)
 TRUSTEE FOR ASHINC CORPORATION, ET.
 AL., AS SUCCESSOR TO THE OFFICIAL
 COMMITTEE OF UNSECURED CREDITORS OF
 ASHINC CORPORATION, AND ITS AFFILIATED                          Ref. Docket Nos. 339, 364, 373, 393,
 DEBTORS                                                         401, 409, 419, 422, 446, 480, 515,
                                                                 590, 645, 674, 680, 684, 736, 738,
                  Plaintiff,                                     742, 744, 746, 758, 780 & 783

 BLACK DIAMOND OPPORTUNITY FUND II, LP,
 BLACK DIAMOND CLO 2005-1 LTD., and
 SPECTRUM INVESTMENT PARTNERS, L.P.,

                  Intervenors,

                          v.

 YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
 YUCAIPA AMERICAN ALLIANCE (PARALLEL)
 FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
 FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
 (PARALLEL) FUND II, L.P., MARK
 GENDREGSKE, JOS OPDEWEEGH, JAMES
 FRANK, DEREX WALKER, JEFF PELLETIER,
 IRA TOCHNER, and JOSEPH TOMCZAK,

                  Defendants.

 1
   The Debtors in these cases, along with the federal tax identification number (or Canadian business number
where applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58-
0360550); AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied
Freight Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (90-
0169283); ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC)
(XX-XXXXXXX); AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a
Axis Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services,
Inc.) (XX-XXXXXXX); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (38-
0365100); GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (45-
4242057); QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal
Services LLC (XX-XXXXXXX). The location of the Debtors’ corporate headquarters and the Debtors’ address for
service of process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.
              Case 14-50971-CSS          Doc 526   Filed 10/09/20     Page 2 of 14




    CATHERINE E. YOUNGMAN, LITIGATION                     Adv. Pro. No. 14-50971 (CSS)
    TRUSTEE FOR ASHINC CORPORATION, ET AL.,
    AS SUCCESSOR TO BLACK DIAMOND
    OPPORTUNITY FUND II, LP, BLACK DIAMOND
    CLO 2005-1 LTD., SPECTRUM INVESTMENT                  Ref. Docket Nos. 24, 85, 102, 116,
    PARTNERS, L.P., BLACK DIAMOND                         181, 207, 217, 221, 239, 267, 293 &
    COMMERCIAL FINANCE, L.L.C., as co-                    356, 402, 438, 444, 448, 486, 488,
    administrative agent, and SPECTRUM                    490, 492, 503 & 524
    COMMERCIAL FINANCE LLC, as co-
    administrative agent,

                                Plaintiff,

    v.

    YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
    YUCAIPA AMERICAN ALLIANCE (PARALLEL)
    FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
    FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND II, L.P., RONALD BURKLE,
    JOS OPDEWEEGH, DEREX WALKER, JEFF
    PELLETIER, IRA TOCHNER, and JOSEPH
    TOMCZAK,

                                Defendants.


                     CERTIFICATION OF COUNSEL REGARDING
                  STIPULATION ADJOURNING BRIEFING SCHEDULE
                        ON SUMMARY JUDGMENT MOTIONS

         The undersigned counsel to Plaintiff Catherine E. Youngman, as Litigation Trustee for

ASHINC Corporation and related debtors (the “Litigation Trustee”) hereby certifies as follows:

         1.     On May 1, 2020, Defendant Mark Gendregske filed his motion for summary

judgment (the “Gendregske Motion”). See [Adv. Case No. 13-50530 D.I. 707].

         2.     On May 1, 2020, the Litigation Trustee and Yucaipa2 (together with Gendregske,

the “Stipulating Parties”) filed their respective Motions for Summary Judgment (the


2
      “Yucaipa” refers collectively to Defendants Ronald Burkle; Jos Opdeweegh; Derex
Walker; Jeff Pelletier; and Ira Tochner (collectively, the “Individual Yucaipa Defendants”);
Yucaipa American Alliance Fund I, L.P.; and Yucaipa American Alliance (Parallel) Fund I, L.P.
                                               2
              Case 14-50971-CSS          Doc 526     Filed 10/09/20     Page 3 of 14



“Yucaipa/Trustee Motions,” and collectively with the Gendregske Motion, the “Summary

Judgment Motions”) in the above-captioned adversary proceedings. See [Adv. Case No. 13-

50530 D.I. 696, 698 & 705/Adv. Case No. 14-50971 D.I. 453, 455 & 462].

       3.      On September 16, 2020, the Court entered an Order that, among other things, set

the deadline for the Litigation Trustee’s and Yucaipa’s respective replies to the Yucaipa/Trustee

Motions for November 2, 2020; the Litigation Trustee’s opposition to the Gendregske Motion for

October 16, 2020; and the reply in further support of the Gendregske Motion for November 12,

2020 [Adv. Case No. 13-50530 D.I. 783/Adv. Case No. 14-50971 D.I. 524].

       4.      The Stipulating Parties have been actively engaged in settlement discussions and

have reached an agreement in principle to resolve the Litigation Trustee’s claims against Mr.

Gendregske and the Individual Yucaipa Defendants. The Stipulating Parties are continuing to

finalize the releases and other non-monetary terms of a settlement agreement. Accordingly, to

avoid wasting judicial resources by briefing and arguing claims that may potentially be resolved,

the Stipulating Parties have agreed to adjourn the upcoming deadlines with respect to the

Summary Judgment Motions as set forth in the stipulation (the “Stipulation”) attached as

Exhibit 1 to the proposed order (the “Proposed Order”) attached hereto as Exhibit A.

       5.      The Stipulating Parties request that the Court enter the Proposed Order approving

the Stipulation at its earliest convenience.

       6.      Mr. Gendregske has requested that the following statement be included in the

certification: Mr. Gendregske does not consent to the entry of final orders or judgments by the

Court as the Court has determined that it, absent consent of the parties, cannot enter final orders

or judgments consistent with Article III of the United States Constitution.

                                         [Signature Page Follows]



                                                 3
            Case 14-50971-CSS    Doc 526      Filed 10/09/20     Page 4 of 14



Dated: October 9, 2020
                                FOX ROTHSCHILD LLP

                         By:           /s/ Seth A. Niederman
                                Seth A. Niederman (No. 4588)
                                Citizens Bank Center
                                919 North Market Street, Suite 300
                                Wilmington, DE 19801
                                Telephone: (302) 654-7444
                                sniederman@roxrothschild.com

                                -and-

                                JOSEPH HAGE AARONSON LLC
                                Gregory P. Joseph
                                Douglas J. Pepe
                                Gila S. Singer
                                485 Lexington Avenue, 30th Floor
                                New York, NY 10017
                                Telephone: (212) 407-1200
                                gjoseph@jha.com
                                -and-
                                ZAIGER LLC
                                Jeffrey H. Zaiger
                                432 Park Avenue, Suite 19A
                                New York, NY 10022
                                Telephone: (917) 572-7701
                                jzaiger@zaigerllc.com

                                Counsel for Litigation Trustee




                                          4
Case 14-50971-CSS    Doc 526   Filed 10/09/20   Page 5 of 14




                     EXHIBIT A

                    Proposed Order
               Case 14-50971-CSS            Doc 526      Filed 10/09/20       Page 6 of 14




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                                          Chapter 11

 ASHINC Corporation, et al.1,                                    Case No. 12-11564 (CSS)
                                                                 (Jointly Administered)
                                   Debtors.

 CATHERINE E. YOUNGMAN, LITIGATION                               Adv. Proc. No. 13-50530 (CSS)
 TRUSTEE FOR ASHINC CORPORATION, ET.
 AL., AS SUCCESSOR TO THE OFFICIAL
 COMMITTEE OF UNSECURED CREDITORS OF
 ASHINC CORPORATION, AND ITS AFFILIATED                          Ref. Docket Nos. 339, 364, 373, 393,
 DEBTORS                                                         401, 409, 419, 422, 446, 480, 515,
                                                                 590, 645, 674, 680, 684, 736, 738,
                  Plaintiff,                                     742, 744, 746, 758, 780 & 783

 BLACK DIAMOND OPPORTUNITY FUND II, LP,
 BLACK DIAMOND CLO 2005-1 LTD., and
 SPECTRUM INVESTMENT PARTNERS, L.P.,

                  Intervenors,

                          v.

 YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
 YUCAIPA AMERICAN ALLIANCE (PARALLEL)
 FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
 FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
 (PARALLEL) FUND II, L.P., MARK
 GENDREGSKE, JOS OPDEWEEGH, JAMES
 FRANK, DEREX WALKER, JEFF PELLETIER,
 IRA TOCHNER, and JOSEPH TOMCZAK,

                  Defendants.

 1
   The Debtors in these cases, along with the federal tax identification number (or Canadian business number
where applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58-
0360550); AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied
Freight Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (90-
0169283); ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC)
(XX-XXXXXXX); AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a
Axis Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services,
Inc.) (XX-XXXXXXX); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (38-
0365100); GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (45-
4242057); QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal
Services LLC (XX-XXXXXXX). The location of the Debtors’ corporate headquarters and the Debtors’ address for
service of process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.
            Case 14-50971-CSS         Doc 526    Filed 10/09/20   Page 7 of 14




 CATHERINE E. YOUNGMAN, LITIGATION                    Adv. Pro. No. 14-50971 (CSS)
 TRUSTEE FOR ASHINC CORPORATION, ET AL.,
 AS SUCCESSOR TO BLACK DIAMOND
 OPPORTUNITY FUND II, LP, BLACK DIAMOND
 CLO 2005-1 LTD., SPECTRUM INVESTMENT                 Ref. Docket Nos. 24, 85, 102, 116,
 PARTNERS, L.P., BLACK DIAMOND                        181, 207, 217, 221, 239, 267, 293 &
 COMMERCIAL FINANCE, L.L.C., as co-                   356, 402, 438, 444, 448, 486, 488,
 administrative agent, and SPECTRUM                   490, 492, 503 & 524
 COMMERCIAL FINANCE LLC, as co-
 administrative agent,

                             Plaintiff,

 v.

 YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
 YUCAIPA AMERICAN ALLIANCE (PARALLEL)
 FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
 FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
 (PARALLEL) FUND II, L.P., RONALD BURKLE,
 JOS OPDEWEEGH, DEREX WALKER, JEFF
 PELLETIER, IRA TOCHNER, and JOSEPH
 TOMCZAK,

                             Defendants.


               ORDER APPROVING STIPULATION ADJOURNING
           BRIEFING SCHEDULE ON SUMMARY JUDGMENT MOTIONS

       IT IS HEREBY ORDERED THAT the Stipulation between the Litigation Trustee,

Mark Gendregske, and Yucaipa attached hereto as Exhibit 1 is approved.

       IT IS HEREBY FURTHER ORDERED THAT nothing in this Order will affect any

other deadlines in the Agreed Amended Scheduling Order, or the agreed and Court-approved

date for oral argument on the Summary Judgment Motions on January 12, 2021.




                                             2
Case 14-50971-CSS   Doc 526   Filed 10/09/20   Page 8 of 14




                    EXHIBIT 1

                     Stipulation
               Case 14-50971-CSS            Doc 526       Filed 10/09/20       Page 9 of 14




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                                          Chapter 11

 ASHINC Corporation, et al.1,                                    Case No. 12-11564 (CSS)
                                                                 (Jointly Administered)
                                   Debtors.

 CATHERINE E. YOUNGMAN, LITIGATION                               Adv. Proc. No. 13-50530 (CSS)
 TRUSTEE FOR ASHINC CORPORATION, ET.
 AL., AS SUCCESSOR TO THE OFFICIAL
 COMMITTEE OF UNSECURED CREDITORS OF
 ASHINC CORPORATION, AND ITS AFFILIATED                          Ref. Docket Nos. 339, 364, 373, 393,
 DEBTORS                                                         401, 409, 419, 422, 446, 480, 515,
                                                                 590, 645, 674, 680, 684, 736, 738,
                  Plaintiff,                                     742, 744, 746, 758, 780 & 783

 BLACK DIAMOND OPPORTUNITY FUND II, LP,
 BLACK DIAMOND CLO 2005-1 LTD., and
 SPECTRUM INVESTMENT PARTNERS, L.P.,

                  Intervenors,

                          v.

 YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
 YUCAIPA AMERICAN ALLIANCE (PARALLEL)
 FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
 FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
 (PARALLEL) FUND II, L.P., MARK
 GENDREGSKE, JOS OPDEWEEGH, JAMES
 FRANK, DEREX WALKER, JEFF PELLETIER,
 IRA TOCHNER, and JOSEPH TOMCZAK,

                  Defendants.

 1
   The Debtors in these cases, along with the federal tax identification number (or Canadian business number
where applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58-
0360550); AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied
Freight Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (90-
0169283); ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC) (45-
5215545); AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a Axis
Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services, Inc.)
(XX-XXXXXXX); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (XX-XXXXXXX);
GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (XX-XXXXXXX);
QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal Services
LLC (XX-XXXXXXX). The location of the Debtors’ corporate headquarters and the Debtors’ address for service of
process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.
              Case 14-50971-CSS        Doc 526    Filed 10/09/20     Page 10 of 14




    CATHERINE E. YOUNGMAN, LITIGATION                    Adv. Pro. No. 14-50971 (CSS)
    TRUSTEE FOR ASHINC CORPORATION, ET AL.,
    AS SUCCESSOR TO BLACK DIAMOND
    OPPORTUNITY FUND II, LP, BLACK DIAMOND
    CLO 2005-1 LTD., SPECTRUM INVESTMENT                 Ref. Docket Nos. 24, 85, 102, 116,
    PARTNERS, L.P., BLACK DIAMOND                        181, 207, 217, 221, 239, 267, 293 &
    COMMERCIAL FINANCE, L.L.C., as co-                   356, 402, 438, 444, 448, 486, 488,
    administrative agent, and SPECTRUM                   490, 492, 503 & 524
    COMMERCIAL FINANCE LLC, as co-
    administrative agent,

                               Plaintiff,

    v.

    YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
    YUCAIPA AMERICAN ALLIANCE (PARALLEL)
    FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
    FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND II, L.P., RONALD BURKLE,
    JOS OPDEWEEGH, DEREX WALKER, JEFF
    PELLETIER, IRA TOCHNER, and JOSEPH
    TOMCZAK,

                               Defendants.


                  STIPULATION ADJOURNING BRIEFING SCHEDULE
                        ON SUMMARY JUDGMENT MOTIONS

         Plaintiff Catherine E. Youngman, as Litigation Trustee for ASHINC Corporation and

related debtors (the “Litigation Trustee”), Mark Gendregske, and Yucaipa2 (collectively, the

“Stipulating Parties”), hereby stipulate and agree as follows (the “Stipulation”):

         1.     On May 1, 2020, Mr. Gendregske filed his motion for summary judgment (the

“Gendregske Motion”). See [Adv. Case No. 13-50530 D.I. 707].




2
      “Yucaipa” refers collectively to Defendants Ronald Burkle; Jos Opdeweegh; Derex
Walker; Jeff Pelletier; and Ira Tochner (collectively, the “Individual Yucaipa Defendants”);
Yucaipa American Alliance Fund I, L.P.; and Yucaipa American Alliance (Parallel) Fund I, L.P.
                                               2
            Case 14-50971-CSS          Doc 526       Filed 10/09/20   Page 11 of 14




       2.       On May 1, 2020, Yucaipa and the Litigation Trustee filed their respective

Motions for Summary Judgment (the “Yucaipa/Trustee Motions,” and collectively with the

Gendregske Motion, the “Summary Judgment Motions”) in the above-captioned adversary

proceedings. See [Adv. Case No. 13-50530 D.I. 696, 698, & 705/Adv. Case No. 14-50971 D.I.

453, 455, & 462].

       3.       On September 16, 2020, the Court entered an Order that, among other things, set

the deadline for the Litigation Trustee’s and Yucaipa’s respective replies to the Yucaipa/Trustee

Motions for November 2, 2020; the Litigation Trustee’s opposition to the Gendregske Motion for

October 16, 2020; and the reply in further support of the Gendregske Motion for November 12,

2020 [Adv. Case No. 13-50530 D.I. 783/Adv. Case No. 14-50971 D.I. 524].

       4.       The Stipulating Parties have been actively engaged in settlement discussions and

have reached an agreement in principle to resolve the Litigation Trustee’s claims against Mr.

Gendregske and the Individual Yucaipa Defendants. The Stipulating Parties are continuing to

finalize the releases and other non-monetary terms of a settlement agreement. Accordingly, to

avoid wasting judicial resources by briefing and arguing claims that may potentially be resolved,

the Stipulating Parties have agreed to adjourn the upcoming deadlines with respect to the

Summary Judgment Motions as follows:

                a. Replies in further support of the Yucaipa/Trustee Motions due by November

                    16, 2020.

                b. Opposition to Gendregske Motion due by November 23, 2020;

                c. Reply in further support of Gendregske Motion due by December 21, 2020.

       5.       The briefing schedule concerning the Summary Judgment Motions set forth in

Paragraph 4 above supersedes any previously entered or requested briefing schedules concerning

such motions.
                                                 3
             Case 14-50971-CSS          Doc 526       Filed 10/09/20   Page 12 of 14




       6.      Nothing in this Stipulation will affect any other deadlines in the Agreed Amended

Scheduling Order, the agreed and Court-approved date for oral argument on the Summary

Judgment Motions on January 12, 2021, or the page limits for dispositive motions, oppositions,

and replies previously set by this Court.

       7.      Mr. Gendregske does not consent to the entry of final orders or judgments by the

Court as the Court has determined that it, absent consent of the parties, cannot enter final orders

or judgments consistent with Article III of the United States Constitution.

       8.      The Stipulating Parties respectfully request that the Court enter an order

approving this Stipulation at its earliest convenience.

                                     [Signature Page Follows]




                                                  4
            Case 14-50971-CSS       Doc 526       Filed 10/09/20   Page 13 of 14




Dated: October 9, 2020
Wilmington, Delaware


STIPULATED AND AGREED:


 FOX ROTHSCHILD LLP                                YOUNG CONAWAY STARGATT &
                                                   TAYLOR, LLP
 /s/ Seth A. Niederman
 Seth A. Niederman (No. 4588)                      /s/ Michael S. Neiburg
 Citizens Bank Center                              Michael R. Nestor (No. 3526)
 919 North Market Street, Suite 300                Michael S. Neiburg (No. 5275)
 Wilmington, DE 19801                              1000 North King Street
 Telephone: (302) 654-7444                         Wilmington, Delaware 19801
 Email: sniederman@foxrothschild.com               Telephone: (302) 571-6600
                                                   Facsimile: (302) 571-1253
 -and-                                             Email: mnestor@ycst.com
                                                           mneiburg@ycst.com
 JOSEPH HAGE AARONSON LLC
 Gregory P. Joseph                                 -and-
 Douglas J. Pepe
 Gila S. Singer                                    GIBSON, DUNN & CRUTCHER LLP
 485 Lexington Avenue, 30th Floor                  Robert A. Klyman
 New York, NY 10017                                Maurice M. Suh
 Telephone: (212) 407-1200                         Kahn Scolnick
 Email: gjoseph@jha.com                            333 South Grand Avenue
                                                   Los Angeles, CA 90071
 -and-                                             Telephone: (213) 229-7000
                                                   Email: rklyman@gibsondunn.com
 ZAIGER LLC
 Jeffrey H. Zaiger                                 Attorneys for Defendants Yucaipa American
 432 Park Avenue, Suite 19ª                        Alliance Fund I, L.P., Yucaipa American
 New York, NY 10022                                Alliance (Parallel) Fund I, L.P., Ronald
 Telephone: (917) 572-7701                         Burkle, Jos Opdeweegh, Derex Walker, Jeff
 Email: jzaiger@zaigerllc.com                      Pelletier, and Ira Tochner

 Counsel for Litigation Trustee




                                              5
           Case 14-50971-CSS        Doc 526       Filed 10/09/20   Page 14 of 14




MORRIS, NICHOLS, ARSHT &
TUNNELL LLP

/s/ Derek C. Abbott
Derek C. Abbott (DE Bar No. 3376)
Tamara K. Mann (DE Bar No. 5643)
1201 N. Market Street, Suite 1600
PO Box 1347
Wilmington, DE 19801
Tel.: (302) 658-9200
Fax: (302) 658-3989
dabbot@mnat.com

-and-

ARNOLD & PORTER
KAYE SCHOLER LLP
John Massaro
Ian S. Hoffman
601 Massachusetts Ave., NW
Washington, DC 20001
Telephone: (202) 942-5000

Counsel for Mark Gendregske




                                              6
